UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7207


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LONNIE VANN WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00131-NCT-1; 1:07-cv-00668-NCT-PTS)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lonnie Vann Wright, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lonnie       Vann    Wright        seeks      to     appeal      the      district

court’s    order       accepting        the     recommendation          of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate          of    appealability.               28     U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a    substantial          showing         of    the     denial      of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)         (2000).         A

prisoner        satisfies          this        standard       by       demonstrating           that

reasonable       jurists       would       find       that    any       assessment        of     the

constitutional         claims      by     the    district         court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Wright has

not     made     the    requisite         showing.           Accordingly,           we    deny    a

certificate       of       appealability         and      dismiss       the     appeal.           We

dispense        with    oral       argument       because         the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                         DISMISSED



                                                 2